Citation Nr: 0948385	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for rheumatoid 
arthritis.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION


The Veteran had active duty service from February 1952 to 
January 1955, from April 1956 to April 1960, and from June 
1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in December 2008.  
That development was completed, and the case has since been 
returned to the Board for appellate review.  

A hearing was held on November 6, 2008, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before the undersigned Acting Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board also notes that the Veteran's representative 
submitted a brief in October 2009 in which he discussed 
posttraumatic stress disorder (PTSD).  It is unclear as to 
whether the Veteran and his representative may have intended 
to file a claim for service connection for PTSD.  However, 
that matter is not currently before the Board because it has 
not been prepared for appellate review.  Accordingly, the 
matter is referred to the RO for appropriate action.    

The merits of the claim for service connection for a heart 
disorder will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

This case has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed January 1978 rating decision denied service 
connection for a heart disorder.  The Veteran was notified of 
that decision and of his appellate rights, but he did not 
file a notice of disagreement within one year thereafter.  

3.  The evidence received since the January 1978 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does relate to an unestablished fact and 
raise a reasonable possibility of substantiating the claim 
for service connection for a heart disorder.

4.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service.

5.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

6.  A skin disorder did not manifest during service or for 
many years thereafter and has not been shown to be causally 
or etiologically to an event, disease, or injury in service.

7.  The Veteran has not been shown to have a current 
diagnosis of rheumatoid arthritis at any time during the 
pendency of the appeal.  

8.  A right knee disorder, including arthritis, did not 
manifest in service or within one year and has not been shown 
to be causally or etiologically related to the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  The January 1978 rating decision, which denied 
entitlement to service connection for a heart disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2009).

2.  The evidence received subsequent to the January 1978 
rating decision is new and material, and the claim for 
service connection for a heart disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

5.  A skin disorder was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

6.  Rheumatoid arthritis was not incurred in active service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

7.  A right knee disorder was not incurred in active service, 
nor may arthritis be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a heart disorder, the RO had a duty to notify 
the Veteran what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the Veteran's 
claim for service connection for a heart disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the Veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's claims for service connection, 
the RO did provide the appellant with notice in November 2005 
and March 2006, prior to the initial decision on the claims 
in March 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

The November 2005 notice letter specifically advised the 
Veteran of what information and evidence was needed to 
substantiate his claims for service connection.  He was also 
informed of the division of responsibilities in obtaining 
such evidence. 

Moreover, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that the notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the March 2006 letter 
did provide such notice.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claims.  He 
has identified additional private treatment records that are 
not associated with the claims file.  However, at his 
November 2008 Board hearing, the Veteran indicated that the 
treating physician is deceased and that those records are 
unavailable.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  

The Veteran was also afforded a VA examination in February 
2009 in connection with his claims for service connection for 
bilateral hearing loss and tinnitus.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the February 2009 VA medical opinion 
obtained in this case is adequate, as it is predicated on a 
reading of the service treatment records as well as the VA 
and private medical records contained in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
to include the statements of the appellant, and provides a 
rationale for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4). 

The Board does acknowledge that the Veteran was not provided 
a VA examination in connection with his claims for service 
connection for a skin disorder, rheumatoid arthritis, and a 
right knee disorder.  Under the law, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for a skin disorder, rheumatoid 
arthritis, and a right knee disorder because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained below, the Veteran has not been shown to have had a 
disease, event, or injury during active military service to 
which a current skin disorder or right knee disorder could be 
related.  In addition, the Veteran does not have a current 
diagnosis of rheumatoid arthritis.  The record contains no 
probative evidence that demonstrates otherwise. Therefore, 
the Board finds that a VA examination is unnecessary. 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).

As a final note, the Board observes that the Veteran began 
receiving Social Security Administration (SSA) disability 
benefits in July 1977 and that the records related to those 
SSA benefits are not of record.  Pursuant to a December 2008 
Board remand, attempts were made to obtain such records.  
However, a December 2008 response from SSA indicated that the 
Veteran's medical records had been destroyed.  As such, the 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for certain diseases, including arthritis 
and organic diseases of the nervous system such as 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


I.  Heart Disorder 

The Board observes that the Veteran's claim for service 
connection for a heart disorder was previously considered and 
denied by the RO in a rating decision dated in January 1978.  
The Veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In July 2005, the Veteran essentially requested that his 
claim for service connection for a heart disorder be 
reopened.  The March 2007 rating decision now on appeal 
denied the appellant's claim on the basis that new and 
material evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claims in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a January 1978 rating decision previously 
considered and denied the Veteran's claim for service 
connection for a heart disorder.  The RO considered service 
treatment records and private medical records and observed 
that the evidence of record did not show that the Veteran's 
heart disorder was incurred during service or within the one-
year presumptive period.  It was also noted that the evidence 
did not show treatment for a heart disorder from May 1968 to 
November 1976.  Therefore, the RO determined that service 
connection for a heart disorder was not warranted.  

The evidence associated with the claims file subsequent to 
the January 1978 rating decision includes VA medical records 
and private medical records as well as the Veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the January 
1978 rating decision and finds that this evidence constitutes 
new and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a heart 
disorder.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds a 
November 2008 private medical opinion to be material because 
it suggests that the Veteran may have had a heart disorder 
during his military service.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claims and may not assess its probative weight in 
relation or comparison to other evidence for reopening 
purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for a heart 
disorder.  However, as will be explained below, the Board is 
of the opinion that further development is necessary before 
the merits of the Veteran's claim can be addressed.


II.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  In this regard, his February 1952 enlistment 
examination found his hearing to be 15/15 bilaterally.  The 
Veteran was subsequently diagnosed with otitis externa in 
January 1953.  However, the remainder of his service 
treatment records are negative, and in April 1956 and May 
1966, he specifically denied having a history of hearing loss 
and ear trouble.  

In addition, the Veteran was provided an audiometric 
evaluation at the time of his discharge from service in May 
1968.  Prior to November 1967, military audiometric results 
were reported in American Standards Association (ASA) units; 
VA used ASA units prior to July 1966.  However, in July 1966, 
VA adopted International Organization for Standardization 
(ISO) units, and the military generally followed suit in 
November 1967.  The current definition for a hearing loss 
disability found at 38 C.F.R. § 3.385 is based on ISO units.  
Even though the Veteran separated from active service after 
the military adopted ISO units, the Board notes the May 1968 
examination report indicates the audiogram was recorded in 
ASA units.  As such, the military audiogram in the instant 
case conducted in 1968 must be converted from ASA to ISO 
units.

In May 1968, the Veteran's pure tone thresholds, in decibels, 
converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
30
LEFT
25
10
10
20
30

His ears and drums were also found to be normal, and there 
were no other findings or complaints pertaining to hearing 
loss or tinnitus at that time.

Based on the foregoing, there is no evidence of a hearing 
loss or tinnitus during active service.  Although the Veteran 
did have otitis externa in January 1953, there is no 
indication that a chronic disability resulted.  Indeed, as 
noted above, he denied having hearing loss or ear trouble on 
several occasions, his ears and drums were normal at the time 
of his discharge from service, and an audiological evaluation 
at the time of his discharge in May 1968 did not show him to 
have had hearing loss by VA standards See 38 C.F.R. § 3.385.

In addition, the medical evidence of record does not show 
that the Veteran sought treatment for hearing loss or 
tinnitus immediately following his separation from service or 
for many years thereafter.  In fact, there were no complaints 
or diagnosis of tinnitus until the November 2004 VA 
examination.  Therefore, the Board finds that bilateral 
hearing loss and tinnitus did not manifest in service or 
within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hearing loss and tinnitus, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Nevertheless, as noted above, the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss and tinnitus resulted.  
In particular, he has indicated that he had noise exposure 
while serving on a flight line.  The Veteran is considered 
competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  In addition, the 
medical evidence of record does show that he has current 
bilateral hearing loss by VA standards as well as tinnitus. 
See 38 C.F.R. § 3.385.

However, the Board finds that the evidence of record does not 
link the Veteran's current bilateral hearing loss and 
tinnitus to service.  In this regard, the February 2009 VA 
examiner reviewed the claims file and performed an 
examination after which he opined that it is less likely than 
not that the Veteran's current bilateral hearing loss and 
tinnitus are related to in-service noise exposure.  In 
rendering this opinion, the examiner noted that the Veteran 
had normal hearing at the time of his separation from service 
and observed that the Veteran's reported dates of onset of 
tinnitus had been inconsistent.  

There is no medical evidence showing otherwise.  The Board 
does acknowledge the Veteran's assertion that his current 
bilateral hearing loss and tinnitus are related to his 
acoustic trauma in service.  However, as a layperson, he 
lacks the requisite medical knowledge and education necessary 
to render a probative opinion regarding causality of medical 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


III.  Skin Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a skin 
disorder.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  In 
fact, he denied having a medical history of skin diseases or 
a tumor, growth, or cancer in May 1966, and his May 1968 
discharge examination found his skin to be normal.  Moreover, 
the medical evidence of record does not show that the Veteran 
sought treatment for a skin disorder immediately following 
his period of service or for many decades thereafter.  The 
Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current skin disorder and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that a skin disorder did not 
manifest in service or for many years thereafter.

In addition to the lack of evidence showing that a skin 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current skin disorder to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current 
disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Nor is there is any medical evidence of record 
that links any current disorder to a disease or injury in 
service.  Therefore, the Board finds that a skin disorder did 
not manifest during service or for many years thereafter and 
has not been shown to be causally or etiologically to an 
event, disease, or injury in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for a skin disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply. Accordingly, the Board concludes that service 
connection for a skin disorder is not warranted.


IV.  Rheumatoid Arthritis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for rheumatoid 
arthritis.  There is no medical evidence of record showing 
that the Veteran currently has rheumatoid arthritis.  Private 
medical records dated in January 1977 noted that he had 
reported having a history of rheumatic fever, but there was 
no indication that he had actually been diagnosed with 
rheumatoid arthritis.  Private medical records dated in 
August 1982 did later document the Veteran as having had 
rheumatoid arthritis, but it appears that this was the 
medical history provided by the Veteran, especially given 
that there had been no testing for the disorder.

Moreover, there are no medical records showing any 
complaints, treatment, or diagnosis of rheumatoid arthritis 
since the Veteran filed his claim for service connection in 
July 2005.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), 
the United States Court of Appeals for Veterans Claims held 
that a current disability exists if the diagnosed disability 
is present at the time the claim is filed or during the 
pendency of the claim, even if the disability resolves prior 
to adjudication.  In this case, the Veteran has not been 
shown to have a diagnosis of rheumatoid arthritis at any time 
during the pendency of this appeal.  As such, the Board finds 
that the Veteran does not have a current diagnosis of 
rheumatoid arthritis.

To the extent that the Veteran believes that he has 
rheumatoid arthritis, the Board notes that, as a layperson, 
he is not competent to render a diagnosis of rheumatoid 
arthritis. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that he is 
not entitled to service connection for rheumatoid arthritis.


V.  Right Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right 
knee disorder.  He contends that his current right knee 
disorder, to include arthritis and status post total knee 
replacement, is the result of the climate he experienced in 
service as well as repeatedly standing for hours splicing 
cable.

While the evidence of record reveals that the Veteran 
currently suffers from arthritis of the right knee, in 
addition to having undergone a total right knee replacement, 
the competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or to any incident or disorder incurred therein.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a right knee disorder.  
In fact, the Veteran himself denied having a medical history 
of a "trick" or locked knees at the time of his January 
1956, April 1956, March 1960, and May 1966 examinations.  His 
May 1968 discharge examination also found his lower 
extremities and musculoskeletal system to be normal.  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for a right knee disorder 
immediately following his period of service or for many 
decades thereafter.  Indeed, the Veteran served until May 
1968, and he testified at his November 2008 hearing that he 
first sought treatment for his right knee in the late 1970s.  
The Board observes that the Veteran was first diagnosed with 
arthritis of the knees in November 1976, which would have 
been approximately eight and a half years following his 
separation from service.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the 
existence of a link between a current skin disorder and his 
time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that a right knee disorder did not manifest in service or for 
many years thereafter.

In addition to the lack of evidence showing that a right knee 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current skin disorder to his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current 
disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Nor is there is any medical evidence of record 
that links any current disorder to a disease or injury in 
service.  As such, the Board concludes that a right knee 
disorder, including arthritis, did not manifest in service or 
within one year and has not been shown to be causally or 
etiologically related to the veteran's military service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right knee disorder.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right knee disorder is not warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart disorder is 
reopened, and to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for a right knee disorder is denied.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

In this case, the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a heart disorder.  In the decision above, the 
Board has reopened the Veteran's claim for service connection 
for a heart disorder.  In particular, the Board noted that a 
private cardiac surgeon had submitted an opinion in November 
2008 indicating that the available evidence suggested that 
the Veteran has had longstanding cardiac disease beginning in 
the 1960s during his period of active duty.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the November 
2008 private medical opinion, the Board finds that a VA 
examination is necessary prior to rendering a decision.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any and all current heart 
disorders.  Any and all studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, the November 2008 
private medical opinion, and the 
Veteran's own statements.  

The examiner should identify all 
current heart disorders.  For each 
diagnosis identified, the examiner 
should state whether it is at least as 
likely as not that the disorder is 
causally or etiologically related to 
the Veteran's military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the claims file, 
or in the alternative, the claims file, 
must be made available to the examiner 
for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


